Citation Nr: 1520248	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-11 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  The propriety of the reduction from 30 percent to a noncompensable rating for service-connected nephrolithiasis.

2.  Entitlement to an evaluation in excess of 30 percent for service-connected nephrolithiasis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from October 2004 to July 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which reduced service-connected nephrolithiasis from 30 percent to a noncompensable rating effective September 1, 2010.  

The Veteran testified before the undersigned at a March 2015 Board videoconference hearing.  A transcript of that hearing has been associated with the claims file.  

Although the Veteran appealed from a rating decision which reduced his evaluation for nephrolithiasis, it was established at the March 2015 Board videoconference hearing that the Veteran desired to pursue his claim as both a rating reduction case and an increased rating case.  See Peyton v. Derwinski, 1 Vet. App. 282 (1991); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Brown v. Brown, 5 Vet. App. 413 (1993) (in reduction cases, the issue is whether the RO was justified, by a preponderance of the evidence, in reducing the Veteran's rating; if not, the rating must be restored).

The issue of entitlement to an evaluation in excess of 30 percent for service-connected nephrolithiasis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The RO complied with the procedural requirements for reducing the disability rating for nephrolithiasis from 30 percent to a noncompensable rating effective September 1, 2010, to include providing proper notification of the proposal to reduce the disability rating, and giving the Veteran the opportunity to submit evidence. 

2.  The record demonstrates that at the time the RO reduced the 30 percent evaluation assigned to the Veteran's service-connected nephrolithiasis, there had not been sustained material improvement in the symptoms attributable to that disability. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for restoration of a 30 percent rating for nephrolithiasis have been met for the period from September 1, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 3.343, 3.344, 4.1, 4.2, 4.10, 4.115b (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Requirements

The regulations pertaining to the reduction of disability evaluations contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) do not apply to this appeal for restoration.

The Board finds that VA has complied with the notification and due process requirements applicable to the reduction of a disability evaluation for nephrolithiasis.  Specifically, a January 2010 proposal informed the Veteran of the proposed reduction, the evidence, and reasons and bases for the proposed reduction.  A letter accompanying the January 2010 proposal also informed the Veteran of the right to submit additional evidence or argument and to present such evidence or argument at a personal hearing, pursuant to 38 C.F.R. § 3.105(e), (i).  

The reduction, following the 60-day period to allow evidence to be submitted, was adjudicated in a June 2010 rating decision, the subject of this appeal.  In accordance with the provisions of 38 C.F.R. § 3.105(e), (i), the June 2010 reduction rating decision provided that, 60 days following the decision, which the RO determined to be September 1, 2010, the reduction would take effect.  Thus, the reduction was procedurally correct.

In view of the Board's favorable decision on the issue of restoration of the 30 percent rating for nephrolithiasis, further assistance is unnecessary to aid the Veteran in substantiating this issue.  

II.  Rating Reduction Laws and Analysis

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). 

The provisions of 38 C.F.R. §§ 4.1, 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  

VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio). 

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  

In this case, the 30 percent rating for nephrolithiasis was in effect for less than five years at the time of the June 2010 reduction.  The initial grant of entitlement to service connection for nephrolithiasis was effective July 28, 2007.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) do not apply to this rating.  

Under the provisions of 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, a reexamination that shows improvement in a disability warrants a reduction in disability benefits.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c). 

In determining whether the reduction was warranted, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.  However, such after-the-fact evidence may not be used to justify an improper reduction.

Here, the Veteran contends that the reduction of the nephrolithiasis rating was improper, and that the 30 percent rating should be restored.  Specifically, he asserts that his nephrolithiasis has not improved.  The Veteran reported passing large (over 3 millimeter) kidney stones every three months, approximately 2 to 4 times per year.  He additionally testified that he had been prescribed Flomax (Tamsulosin) in order to allow him to pass kidney stones through his urinary tract with less pain.  The Veteran reported urinating hourly during the day, and waking up to urinate approximately 5 to 10 times during the night.  He additionally reported experiencing pain while urinating approximately 1 to 2 times per week.  He also watches his diet, and has been instructed to avoid high calcium and protein intake to avoid the formation of kidney stones.  

Under Diagnostic Code 7508, nephrolithiasis is rated as hydronephrosis except when there are recurring stone formations that require one or more of the following: diet therapy, drug therapy, and/or invasive or non-invasive procedures more than 2 times a year; then a 30 percent evaluation will be assigned.  Hydronephrosis is rated under Diagnostic Code 7509.  Under Diagnostic Code 7509, a 10 percent rating is warranted when there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent rating is warranted when there are frequent attacks of colic, requiring catheter drainage.  A maximum 30 percent evaluation is warranted when there are frequent attacks of colic with infection (pyonephrosis), with impaired kidney function.  If hydronephrosis is severe, then it is rated as renal dysfunction. 

Upon review of all the evidence of record, both lay and medical, at the time of the reduction, the Board finds that the evidence is in equipoise as to whether there was actual improvement of the nephrolithiasis disability from September 1, 2010.  

The Veteran was initially assigned a 30 percent evaluation in a July 2008 rating decision based on his "repeated episodes of nephrolithiasis/kidney stones during the last year."  However, he was advised at that time that since there was a likelihood of improvement, the assigned evaluation was not considered permanent and was subject to a future review examination.  

The reduction from a 30 percent to a noncompensable rating for nephrolithiasis was based on the December 2009 VA genitourinary examination report.  During the December 2009 VA examination, the Veteran reported experiencing intermittent hematuria and pain.  Specifically, he reported hematuria twice per month which was accompanied by burning sensation.  He expressed experiencing intermittent colic "every couple of months" which lasted 4 to 6 hours in duration, although he was "unsure if he has passed stones" at those times.  The Veteran indicated that he saw a urologist about a year prior to the examination, and that he saw his primary care provider every 1 to 3 months.   He was prescribed Vicodin for pain and another medication for urine, but said that his primary care provider now thought that his pain may be from his back due to its frequency.  The Veteran reported no procedures or emergency room visits over the past year, and did not send any medical records to the examiner documenting his ongoing problems.

Following an examination, the December 2009 VA examiner diagnosed the Veteran as having kidney stones, but indicated that there was no objective evidence of current symptoms.  The examiner expressed that it would be unusual to have recurrent colic not requiring treatment, and emphasized the Veteran's statement that his primary care physician thinks he may have back pain rather than pain related to the kidney stones.  In addition, the examiner emphasized that there were no medical records to support ongoing care provided by the Veteran.  

Based on these December 2009 examination findings, the RO decreased the Veteran's 30 percent rating to noncompensable effective September 1, 2010.  In support of its reduction, the RO emphasized that there was no medical documentation regarding ongoing care related to kidney stones.

The December 2009 VA examination was the last time the Veteran was examined in person by VA.  A January 2012 VA kidney conditions examination report was issued following a review of the Veteran's claims file under the Acceptable Clinical Evidence (ACE) process, as it was felt by the RO that the existing medical evidence provided sufficient information on which to prepare the report and such an examination would likely provide no additional relevant evidence.  The author of the January 2012 report concluded that there was no indication of treatment for the Veteran's kidney stones with either medication or diet since 2010, and that his
last computerized tomography (CT) scan done in 2010 showed residual intrarenal calculi but no obstructive uropathy meaning there was not a kidney stone in the ureter.

Similarly, a December 2013 VA kidney conditions examination issued by the same author was also conducted under the ACE process with the Veteran not present.  The author simply indicated that there had been no new and material information submitted in support of the Veteran's claim, and that attempts to contact the Veteran to determine if he had additional information to submit were unsuccessful.  The report merely analyzed the same documents reviewed in the January 2012 report.

At his March 2015 Board hearing, the Veteran testified that he believed that the December 2009 examination was merely a routine check-up, and denied having been informed to bring medical documentation of his ongoing treatment for nephrolithiasis.  He additionally testified that he received hospital treatment for his nephrolithiasis in July 2014 and January 2015.  

Private treatment records submitted by the Veteran at his Board hearing reveal that he has been prescribed daily Flomax (Tamsulosin) 0.4mg capsules.  In addition, the Veteran was referred to a urologist by his primary care physician in January 2015 for treatment of calculus of the ureter and associated flank pain.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's disability rating should not have been reduced, as the evidence did not reflect a sustained, actual change in disability or establish improvement.  The Board also emphasizes that the spirit and principle behind 38 C.F.R. § 3.344 is to ensure there is actual improvement in a disability before reduction.  Indeed, in this case, it is clear that there was no actual improvement in the Veteran's disability as the private treatment records dated beyond September 1, 2010, show continuing treatment and prescribed medication for his service-connected nephrolithiasis.  The Veteran reports that he continues to pass kidney stones at the same rate that he did prior to his reduction.  Although a physician thought that his pain was related to his back rather than to kidney stones at the time of the reduction, subsequent treatment records confirm that he is followed by a urologist for flank pain associated with calculus of the ureter.  Therefore, the Board finds that restoration of the 30 percent rating for his service-connected nephrolithiasis, effective September 1, 2010, is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


ORDER

Subject to the laws and regulations governing payment of monetary benefits, effective September 1, 2010, the 30 percent rating assigned for service-connected nephrolithiasis disability is restored.  


REMAND

As discussed above, the Veteran indicated during his Board hearing that he also sought entitlement to a rating in excess of 30 percent for his service-connected nephrolithiasis.  However, the Board finds that additional development must be undertaken before this claim can be adjudicated on the merits.  

Initially, the Board notes that there may be outstanding evidence pertinent to the Veteran's claim.  At his March 2015 Board videoconference hearing, the Veteran indicated that he received ongoing treatment for his service-connected nephrolithiasis from his private primary care physician, and had recently been referred to a private urologist at the Urology Clinic at Michigan State University.  In addition, the Veteran testified that he had been hospitalized in July 2014 and January 2015 for symptoms related to his service-connected nephrolithiasis.  Although the Veteran submitted some of these records, it appears that not all of the private treatment records relevant to the Veteran's service-connected nephrolithiasis have been received.  As such, a remand for those records is necessary.

Additionally, the Board emphasizes that the Veteran was not provided with an in-person VA examination relevant to his service-connected nephrolithiasis since December 2009.  Although VA opinions were obtained in January 2012 and December 2013, the Board notes that these were prepared under the ACE process with the Veteran not present.  The Veteran's private treatment records suggest that the Veteran's nephrolithiasis symptoms may have increased in severity since his December 2009 VA examination.  A January 2015 treatment note from the Urology Clinic at Michigan State University diagnosed the Veteran as having calculus of the ureter, flank pain, and kidney stones associated with his nephrolithiasis.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected nephrolithiasis.  38 C.F.R. § 3.159(c)(4)(i) (2014); see Snuffer v. Gober, 10 Vet. App. 400 (1997)(holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to any kidney treatment, to include the records from his private primary care provider.  If any private records are identified, then make 2 attempts to obtain the records, unless the first attempt demonstrates that further attempts would be futile.  If records are identified, but not obtained, then the RO must inform the Veteran (1) of the records that were not obtained, (2) the steps taken to obtain them, (3) that the claim will be rated based on the evidence available, and (4) if the records are later submitted, then the claim may be readjudicated.

2.  Thereafter, provide the Veteran with a comprehensive VA examination to determine the current nature and severity of his service-connected kidney disability.  His claims file and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.  

After examination of the Veteran and review of his claims file, the examiner should describe all renal, voiding, and urinary dysfunction associated with his service-connected kidney disability.  All indicated studies or tests, including laboratory studies, should be done.  

The examiner should report the Veteran's blood pressure and current Blood Urea Nitrogen (BUN) and Creatinine levels and provide an opinion as the following:

(a)  Whether the Veteran has albuminuria and if so, whether it is constant or persistent.  If he does not have albuminuria, the examiner should so state.

(b)  Whether the Veteran has edema and, if so, whether it is persistent.  If he does not have edema, the examiner should so state.

(c)  Whether the Veteran has a decrease in kidney function and, if so, the extent of the decrease, noting the supporting findings.  If he does not have a decrease in kidney function, the examiner should so state.

(d)  Whether the Veteran has generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  If so, the examiner should identify the pertinent objective findings.  If not, the examiner should so state.

(e)  Whether there is markedly decreased function of kidney or other organ systems, especially cardiovascular.  If so, the examiner should explain the objective findings of markedly decreased organ function.  If there is no markedly decreased organ function, the examiner should explain the findings that support that conclusion.

The examiner is asked to provide a clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If, however, the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.
 
3.  Notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4. Finally, readjudicate the claim.  If the benefit remains denied, then issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


